

116 HR 2008 IH: No Art in Embassies Act
U.S. House of Representatives
2019-04-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 2008IN THE HOUSE OF REPRESENTATIVESApril 1, 2019Mr. Burchett introduced the following bill; which was referred to the Committee on Foreign AffairsA BILLTo prohibit the installation or display of art in any United States embassy, and for other
			 purposes.
	
 1.Short titleThis Act may be cited as the No Art in Embassies Act. 2.Prohibition (a)In generalNo funds are authorized to be appropriated, and the Secretary of State may not obligate or expend any funds, for the purchase, installation, insurance, or transport of any art for the purposes of installation or display in any embassy, consulate, or other foreign mission of the United States.
 (b)DefinitionIn this section, the term art includes paintings, sculptures, photographs, industrial design, and craft art. 